COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
 LORI W. WILL                                                 LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                  500 N. KING STREET, SUITE 11400
                                                                WILMINGTON, DELAWARE 19801-3734


                               Date Submitted: June 1, 2022
                                Date Decided: June 3, 2022

A. Thompson Bayliss, Esquire                       Robert A. Penza, Esquire
Joseph A. Sparco, Esquire                          Stephen J. Kraftschik, Esquire
Peter C. Cirka, Esquire                            Christina B. Vavala, Esquire
Anthony R. Sarna, Esquire                          Polsinelli PC
Abrams & Bayliss LLP                               222 Delaware Avenue, Suite 1101
20 Montchanin Road, Suite 200                      Wilmington, Delaware 19081
Wilmington, Delaware 19807



       RE:      NetApp, Inc. v. Albert E. Cinelli, et al.,
                C.A. No. 2020-1000-LWW

Dear Counsel:

       I write regarding the defendants’ Motion for Protective Order (the

“Motion”). For the reasons discussed below, the Motion is granted.

       This action for breach of contract was filed by plaintiff NetApp, Inc. on

November 20, 2020 against defendants Albert E. Cinelli, AL.E.C Holding Corp.,

AEC Capital Corporation, the Albert E. Cinelli and Sharon A. Cinelli 2014

Revocable Trust, John Cinelli, Janet Cinelli, David Gibson, Grant Terrell, and

Kelsey MacLennan. On March 19, 2021, the court granted a scheduling order (the
C.A. No. 2020-1000-LWW
June 3, 2022
Page 2 of 7


“Original Order”) setting a deadline of September 22, 2021 for the “[c]ompletion

of fact discovery.”1

          On September 23, 2021, the court granted a revised proposed scheduling

order (the “Revised Order”).2 The parties stipulated in the Revised Order that

“pursuant to the [Original Order], the parties ha[d] exchanged privilege logs and

completed fact discovery, except for any depositions and third-party discovery still

outstanding.”3 The Revised Order superseded the Original Order and included a

December 17, 2021 deadline for “[c]ompletion of depositions and third-party

discovery.”4

          On April 21, 2022, the plaintiff served 67 requests for admission (“RFAs”)

on the defendants. When the defendants objected to the RFAs as untimely, the

plaintiff insisted that the Revised Order lacked a deadline to serve them. The

plaintiff further asserted that the RFAs are not “discovery” but are a mechanism to

“simplify the issues for trial by eliminating disputes over non-controversial facts.”5

In meet and confer communications, the plaintiff conditioned any withdrawal of



1
    Dkt. 23.
2
    Dkt. 34.
3
    Id.
4
    Id.
C.A. No. 2020-1000-LWW
June 3, 2022
Page 3 of 7


the RFAs on “Defendants agree[ing] to admit non-controversial facts” in the pre-

trial order due on June 9, 2022.6

          The defendants filed the Motion on May 11, 2022, asking that the court enter

a protective order stating that the RFAs “not be had and that Defendants need not

respond.”7 The Motion also seeks an award of attorneys’ fees and expenses.8

          In opposing the Motion, the plaintiff reiterates its arguments about the

timeliness and nature of the RFAs.            Neither argument succeeds.    The issues

presented in the Motion are sufficiently clear that oral argument on the Motion is

unnecessary.

          The RFAs are not timely. They were served months after the applicable fact

discovery deadline in the Original Order and were not made subject to a later

deadline in the Revised Order. Moreover, the notion that requests for admission

are not “discovery” but a mechanism to eliminate factual disputes that is not

subject to discovery deadlines lacks support in our law.




5
 Id.; see also Pl.’s Opp. to Defs.’ Mot. for Protective Order ¶ 31 (Dkt. 61) (explaining
NetApp’s view that “its RFAs [a]re not ‘discovery’ at all”).
6
    Defs.’ Mot. for Protective Order Ex. C (Dkt. 58).
7
    Defs.’ Mot. for Protective Order at 9.
8
    Id.
C.A. No. 2020-1000-LWW
June 3, 2022
Page 4 of 7


           As the plaintiff points out, there appears to be a split of authority among

federal courts regarding whether requests for admission are subject to discovery

cutoff dates. In some cases, such those the plaintiff cites from the Eastern District

of Michigan and Western District of Tennessee, courts have held that they are not

because a party is not seeking to discover information.9            Many other courts,

however, have taken the opposite approach.10 In Gluck v. Ansett Australia Ltd., for

example, the United States District Court for the District of Columbia observed

that the “text, structure and purpose of the federal rules . . . suggest that service of

plaintiff’s requests for discovery was subject to the discovery deadline.”11

           In my view, the plaintiff has established no basis to treat the RFAs as

exempt from the discovery deadline in the Original Order. The first sentence of

the RFAs states that they are served “[p]ursuant to Court of Chancery Rules 26 and

36.”12 The title of Rule 26 is “General provisions governing discovery.”13 Like


9
  See, e.g., O’Neill v. Medad, 166 F.R.D. 19, 21-22 (E. D. Mich. 1996); Hurt v. Coyne
Cylinder Co., 124 F.R.D. 614, 615 (W.D. Tenn. 1989) (“Rule 36 request[s] for
admissions [are] not included within the parameters of a general cutoff for discovery in a
scheduling order.”).
10
   See Gluck v. Ansett Austl. Ltd., 204 F.R.D. 217, 219 (D.D.C. 2001) (collecting
authority in support).
11
     Id.
12
     Defs.’ Mot. for Protective Order Ex. A.
13
     Ct. Ch. R. 26.
C.A. No. 2020-1000-LWW
June 3, 2022
Page 5 of 7


Rule 26, Rule 36 falls under Section V of the Court of Chancery Rules entitled

“Depositions and Discovery.”14

         In accordance with the governing discovery rules, Delaware courts treat

RFAs as a form of discovery. For example, the Delaware Supreme Court has

explained that Court of Chancery Rule 36 “pertain[s] to the discovery process.”15

Indeed, Delaware courts have treated requests for admission as falling within

discovery deadlines.16

         The plaintiff asserts that requiring requests for admission to be served before

a fact discovery deadline would require parties to “take shots in the dark at facts

they hope to accomplish through discovery.”17             That argument ignores that

discovery can be staged, with requests for admission intended to narrow factual

disputes coming after other forms of fact discovery have concluded. There is no

reason why requests for admission cannot both act as a mechanism to narrow


14
     Ct. Ch. R. Section V.
15
     Corrado v. Simpson, 599 A.2d 412, 1991 WL 134178, at *6 (Del. 1991) (TABLE).
16
   See, e.g., Rosenblatt v. Getty Oil Co., 1982 WL 17836, at *1 (Del. Ch. Oct. 8, 1982)
(“Plaintiff was specifically given a two-week extension past the August 1 discovery
cutoff to submit a request for admissions pursuant to [R]ule 36. It was my feeling that
this would serve to get uncontroverted matters out of the way insofar as the trial record
was concerned, and that it would thus serve to expedite the trial. I understand this to be
the purpose of Rule 36.”); see also Tulou v. Alt. Contracting & Material Co., Inc., 1998
WL 960734, at *2 (Del. Super. June 30, 1998) (striking requests for admission served
after “the date of the discovery cut-off as set forth in the scheduling order”).
C.A. No. 2020-1000-LWW
June 3, 2022
Page 6 of 7


factual disputes before trial and be served within the applicable discovery

deadlines.18

         Had the plaintiff wished to use the RFAs to narrow disputed issues of fact, it

should have timely served them. If the plaintiff needed more time to do so, the

parties could have added a new deadline for requests for admission to the Revised

Order, as they did for depositions and third-party discovery. Now, the parties must

abide by the deadlines that they agreed to and the court ordered.

         Fortunately, the parties have another path: negotiating stipulated facts in the

pretrial order, which is due in six days. The record demonstrates that the parties

are immersed in that process now pursuant to Court of Chancery Rule 16. The

plaintiff would be wise to focus on that course rather than pressing ill-timed

written discovery intended to serve the same end.

         Finally, the defendants ask that the court award them their fees and expenses

incurred in bringing the Motion pursuant to Court of Chancery Rule 37(a)(4)(A).

Rule 37(a)(4)(A) provides that if a motion for protective order is granted, the court

“shall” require the party whose conduct necessitated the motion to pay the moving



17
     Pl.’s Opp. to Defs.’ Mot. for Protective Order ¶ 4.
18
  See Corrado, 1991 WL 134178, at *5 (“Chancery Court Rule 36(a) is designed to
expedite the pretrial process and promote the overall efficient administration of justice.”).
C.A. No. 2020-1000-LWW
June 3, 2022
Page 7 of 7


party’s reasonable expenses, unless “the opposition to the motion was

substantially justified or . . . other circumstances make an award of expenses

unjust.”19 Given the lack of authority in Delaware directly on point and the

inconsistent approach taken by federal courts, the plaintiff arguably had grounds to

believe that its position was supportable. I therefore conclude that it would be

unjust to award the defendants fees and expenses.



                                         Sincerely,
                                         /s/ Lori W. Will
                                         Lori W. Will
                                         Vice Chancellor




19
  See Ct. Ch. R. 37(a)(4)(A); see also Ct. Ch. R. 26(c) (“The provisions of Rule 37(a)(4)
apply to the award of expenses incurred in relation to the motion [for a protective
order].”).